DETAILED ACTION
The response filed 9/7/21 is entered. Claim 1 is amended. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amundson, US-20130194250, in view of Sim, US-20160225322, in view of Sung, US-20090022229, and in further view of Matsuyama, US- 20160055787.
In regards to claim 1, Amundson discloses a method for driving an electro-optic display having a plurality of display pixels and controlled by a display controller, the display controller associated with a 
Amundson does not disclose expressly processing image data associated with the first image and the second image in concurrency with the updating of the third image; storing the generated image data associated with the identified pixels; selecting a waveform depending on the generated image data; initiating the waveform to clear the edge artifacts in response to a request initiated by the host. 
Sim discloses an electro-optic display (Par. 0004); processing image data associated with the first image and the second image in concurrency with the updating of the third image (Par. 0058 and 0066 using prior states, i.e stored, of a pixel to determine artifacts in the current image); identifying pixels with edge defects (Par. 0099 identifying edge artifact pixels); selecting a waveform depending on the generated image data (Par. 0099-0101, 0104, and 0105 selecting a waveform using edge region waveform algorithms based on the pixel data).

Amundson and Sim do not disclose expressly processing image data associated with the first image and the second image in concurrency with the updating of the third image.
Sung discloses processing multiple previous and future frames to apply to a new frame, i.e. currently being applied frame, to compensate for artifacts (Par. 0032).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the marking and waveform application for the removing of edge artifact pixels of Sim and Amundson can utilize previous and future frames as Sung discloses. The motivation for doing so would have been for more data for extrapolation to provide better image quality (Sung Par. 0032). 
Amundson, Sim, and Sung do not disclose expressly initiating the waveform to clear the edge artifacts in response to a request initiated by the host. 
Matsuyama discloses expressly initiating the waveform to clear the edge artifacts in response to a request initiated by the host (Par. 0144 initiating removing ghosts, i.e. artifacts, is performed when a user updates a page and when a certain amount of time has elapsed without the user updating the page, i.e. a request initiated by the host).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that clearing artifacts can be done when updating an image and when a certain amount of time has elapsed without the user updating the page as Matsuyama discloses. The motivation for doing so would have been to remove artifacts (Matsuyama Par. 0144).

In regards to claim 2, Amundson, Sim, Sung, and Matsuyama, as combined above, disclose generating image data associated with the identified pixels comprising flagging the identified pixels with an indicator (Sim Par. 0099 marking the null black to black pixel to receive a special transition called an inverted Full Pulse Transition).
In regards to claim 3, Amundson, Sim, Sung, and Matsuyama, as combined above, disclose the step of identifying display pixels with edge artifacts comprising determining displays pixels having different graytones than at least one of its cardinal neighboring pixels (Sim Par. 0099 marking the null black to black pixel to receive a special transition called an inverted Full Pulse Transition).
In regards to claim 4, Amundson, Sim, Sung, and Matsuyama, as combined above, disclose the step of identifying display pixels with edge artifacts comprising flagging the identified pixels in a buffer memory associated with the display's controller (Sim Par. 0099 marking the null black to black pixel to receive a special transition called an inverted Full Pulse Transition).
In regards to claim 5, Amundson, Sim, Sung, and Matsuyama, as combined above, the step of initiating a series of waveforms comprising receiving a clearing instruction from the host (Sim Par. 0099 marking the null black to black pixel to receive a special transition called an inverted Full Pulse Transition).
In regards to claim 6, Amundson, Sim, Sung, and Matsuyama, as combined above, the step of initiating a series of waveforms comprising the display controller initiating a clearing waveform after idling for a pre-determined time duration (Sim Par. 0099 marking the null black to black pixel to receive a special transition called an inverted Full Pulse Transition).
In regards to claim 7, Amundson, Sim, Sung, and Matsuyama, as combined above, the step of initiating a series of waveforms comprising applying a waveform mode having waveforms for clearing 
In regards to claim 8, Amundson, Sim, Sung, and Matsuyama, as combined above, the step of initiating a series of waveforms comprising applying a DC imbalanced waveform (Sim Par. 0103 applying the inverted Full Pulse Transition introduces DC imbalance).
Conclusion
9.                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        9/9/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622